Form NUCF
                                  UNITED STATES BANKRUPTCY COURT
                                                    for the
                                    California Northern Bankruptcy Court

In re Debtor(s):                                                      Case No.: 19−42001 CN 13
                                                                      Chapter: 13
Lenora Williams Omenka
aka Lenora Hameed
aka Lenora Williams
dba Williams LL & Associates LLC

                            Notice of Deficient Application for Unclaimed Dividends

CLAIMANT: Lenora Williams Omenka                                   CLAIM: $916.00

Your application for unclaimed funds cannot be processed for the following reason(s).

Affidavit of Service
      The Affidavit was not submitted.
      The Affidavit was not signed.
      The original Affidavit was not submitted.

   The search fee was not submitted.
   A current photo id was not included with the application.
   An original business card was not included with the application.
   You did not submit a document that verifies that you resided at or conducted business from the address on the
Trustee's Notice of Unclaimed Dividends.
   You did not submit a document that verifies your current address.
   An authorization to collect funds was not included with the application.
   The Power of Attorney has expired.
   W−9 Form not submitted. Please submit a completed and signed W−9 form.

    Other: 1) Provide a complete and notarized Application form. The Application form is available on the Court
website at
https://www.canb.uscourts.gov/case−info/unclaimed−dividends/instructions−submitting−application−unclaimed−dividends.

2) Provide a proposed order with the proper name of the person who is to be paid the funds. The name of this pay to
the order of person stated on the proposed order must EXACTLY match the name on line #1 of the submitted W9
form.

3) Provide Applicant name and contact information in the upper left corner of the proposed order.



The claimant must submit the information/documents listed above, or submit a written request to extend the deadline,
by 9/24/2020. . If the court does not timely receive the new information/documents, the court will deem the
application withdrawn and will take no further action on the application. The claimant may submit a new application
if they want to begin a new review process. Send information/documents or requests for extension of time to:

Clerk, U.S. Bankruptcy Court
450 Golden Gate Avenue
Mail Box 36099
San Francisco, CA 94102
Attention: Unclaimed Funds


Dated: 8/25/20
     Case: 19-42001         Doc# 64      Filed: 08/25/20     Entered: 08/25/20 13:24:29             Page 1 of 2
                                  For the Court:


                                  Edward J. Emmons
                                  Clerk of Court
                                  United States Bankruptcy Court


                                  By: Fritzie Quach
                                      (415)268−2319
                                      UCF@canb.uscourts.gov




Case: 19-42001   Doc# 64   Filed: 08/25/20   Entered: 08/25/20 13:24:29   Page 2 of 2
